(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   MOUNT LEMMON FIRE DISTRICT v. GUIDO ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

   No. 17–587.      Argued October 1, 2018—Decided November 6, 2018
John Guido and Dennis Rankin filed suit, alleging that the Mount
  Lemmon Fire District, a political subdivision in Arizona, terminated
  their employment as firefighters in violation of the Age Discrimina-
  tion in Employment Act of 1967 (ADEA). The Fire District responded
  that it was too small to qualify as an “employer” under the ADEA,
  which provides: “The term ‘employer’ means a person engaged in an
  industry affecting commerce who has twenty or more employees . . . .
  The term also means (1) any agent of such a person, and (2) a State
  or political subdivision of a State . . . .” 29 U.S. C. §630(b).
     Initially, both Title VII of the Civil Rights Act of 1964 and the
  ADEA applied solely to private sector employers. In 1974, Congress
  amended the ADEA to cover state and local governments. A previ-
  ous, 1972, amendment to Title VII added States and their subdivi-
  sions to the definition of “person[s],” specifying that those entities are
  engaged in an industry affecting commerce. The Title VII amend-
  ment thus subjected States and their subdivisions to liability only if
  they employ a threshold number of workers, currently 15. By con-
  trast, the 1974 ADEA amendment added state and local governments
  directly to the definition of “employer.” The same 1974 enactment al-
  so amended the Fair Labor Standards Act (FLSA), on which many
  aspects of the ADEA are based, to reach all government employers
  regardless of their size. 29 U.S. C. §203(d), (x).
Held: The definitional provision’s two-sentence delineation, set out in
  §630(b), and the expression “also means” at the start of §630(b)’s sec-
  ond sentence, combine to establish separate categories: persons en-
  gaged in an industry affecting commerce with 20 or more employees;
  and States or political subdivisions with no attendant numerosity
  limitation.
2               MOUNT LEMMON FIRE DIST. v. GUIDO

                                  Syllabus

      The words “also means” in §630(b) add new categories of employers
    to the ADEA’s reach. First and foremost, the ordinary meaning of
    “also means” is additive rather than clarifying. See 859 F.3d 1168,
    1171 (case below) (quoting Webster’s New Collegiate Dictionary 34).
    The words “also means” occur dozens of times throughout the U. S.
    Code, typically carrying an additive meaning. E.g., 12 U.S. C.
    §1715z–1(i)(4). Furthermore, the second sentence of the ADEA’s def-
    initional provision, §630(b), pairs States and their political subdivi-
    sions with agents, a discrete category that carries no numerical limi-
    tation.
      Reading the ADEA’s definitional provision, §630(b), as written to
    apply to States and political subdivisions regardless of size may give
    the ADEA a broader reach than Title VII, but this disparity is a con-
    sequence of the different language Congress chose to employ. The
    better comparator for the ADEA is the FLSA, which also ranks
    States and political subdivisions as employers regardless of the num-
    ber of employees they have. The Equal Employment Opportunity
    Commission has, for 30 years, interpreted the ADEA to cover political
    subdivisions regardless of size, and a majority of the States impose
    age discrimination proscriptions on political subdivisions with no
    numerical threshold. Pp. 4–6.
859 F.3d 1168, affirmed.

  GINSBURG, J., delivered the opinion of the Court, in which all other
Members joined, except KAVANAUGH, J., who took no part in the consid-
eration or decision of the case.
                        Cite as: 586 U. S. ____ (2018)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 17–587
                                   _________________


  MOUNT LEMMON FIRE DISTRICT, PETITIONER v.

            JOHN GUIDO, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                              [November 6, 2018]


  JUSTICE GINSBURG delivered the opinion of the Court.
  Faced with a budget shortfall, Mount Lemmon Fire
District, a political subdivision in Arizona, laid off its two
oldest full-time firefighters, John Guido (then 46) and
Dennis Rankin (then 54). Guido and Rankin sued the Fire
District, alleging that their termination violated the Age
Discrimination in Employment Act of 1967 (ADEA), 81
Stat. 602, as amended, 29 U.S. C. §621 et seq. The Fire
District sought dismissal of the suit on the ground that the
District was too small to qualify as an “employer” within
the ADEA’s compass. The Act’s controlling definitional
provision, 29 U.S. C. §630(b), reads:
    “The term ‘employer’ means a person engaged in an
    industry affecting commerce who has twenty or more
    employees . . . . The term also means (1) any agent of
    such a person, and (2) a State or political subdivision
    of a State . . . .”
  The question presented: Does the ADEA’s numerosity
specification (20 or more employees), applicable to “a
person engaged in an industry affecting commerce,” apply
as well to state entities (including state political subdivi-
2           MOUNT LEMMON FIRE DIST. v. GUIDO

                     Opinion of the Court

sions)? We hold, in accord with the United States Court of
Appeals for the Ninth Circuit, that §630(b)’s two-sentence
delineation, and the expression “also means” at the start
of the second sentence, combine to establish separate
categories: persons engaged in an industry affecting com-
merce with 20 or more employees; and States or political
subdivisions with no attendant numerosity limitation.
“[T]wenty or more employees” is confining language, but
the confinement is tied to §630(b)’s first sentence, and does
not limit the ADEA’s governance of the employment prac-
tices of States and political subdivisions thereof.
                                I
    Initially, Title VII of the Civil Rights Act of 1964, 78
Stat. 253, as amended, 42 U.S. C. §2000e et seq., which
prohibits employment discrimination on the basis of race,
color, religion, sex, and national origin, applied solely to
private sector employers. The same was true of the
ADEA, enacted three years later to protect workers
against “arbitrary age discrimination.”           29 U.S. C.
§621(b). As originally enacted, both Title VII and the
ADEA imposed liability on “employer[s],” defined in both
statutes to include “a person engaged in an industry af-
fecting commerce” whose employees met a numerical
threshold, but specifically to exclude governmental enti-
ties. 78 Stat. 253 (Title VII); 81 Stat. 605 (ADEA).
    In 1972, Congress amended Title VII to reach state and
local employers. Under the revised provision of Title VII,
“[t]he term ‘person’ includes one or more individuals,
governments, governmental agencies, [and] political sub-
divisions,” also certain other specified entities, and “[t]he
term ‘employer’ means a person engaged in an industry
affecting commerce who has fifteen or more employees
. . . .” 42 U.S. C. §2000e(a)–(b). For this purpose, amended
Title VII defines “industry affecting commerce” to “in-
clud[e] any governmental industry, business, or activity.”
                    Cite as: 586 U. S. ____ (2018)                   3

                         Opinion of the Court

§2000e(h). The 1972 amendment to Title VII thereby
extended the statute’s coverage to state and local govern-
ment entities by defining them as “person[s].” In turn, as
“person[s],” these entities meet Title VII’s definition of
“employer” and are subject to liability only if they have at
least 15 employees.1
  Two years later, in 1974, Congress amended the ADEA
to cover state and local governments. Unlike in Title VII,
where Congress added such entities to the definition of
“person,” in the ADEA, Congress added them directly to
the definition of “employer.” Thus, since 1974, the ADEA’s
key definitional provision has read:
     “The term ‘employer’ means a person engaged in an
     industry affecting commerce who has twenty or more
     employees . . . . The term also means (1) any agent of
     such a person, and (2) a State or political subdivision
     of a State . . . .” 29 U.S. C. §630(b).
In the same 1974 enactment, Congress amended the Fair
Labor Standards Act (FLSA), on which parts of the ADEA
had been modeled, to reach all government employers
regardless of their size. See 88 Stat. 58, 29 U.S. C.
§203(d), (x).
   The parties dispute the proper reading of the ADEA
following the 1974 amendment. Does “also means” add
new categories to the definition of “employer,” or does it
merely clarify that States and their political subdivisions
are a type of “person” included in §630(b)’s first sentence?
If the former, state and local governments are covered by
the ADEA regardless of whether they have as many as 20
employees. If the latter, they are covered only if they have
at least 20 employees. Federal courts have divided on this
question. Compare Kelly v. Wauconda Park Dist., 801
——————
 1 The Americans with Disabilities Act of 1990 defines “employer” in

materially the same way as Title VII and accords “person . . . the same
meaning” as in Title VII. 42 U.S. C. §12111(5), (7).
4           MOUNT LEMMON FIRE DIST. v. GUIDO

                     Opinion of the Court

F. 2d 269 (CA7 1986) (state and local governments are
covered by the ADEA only if they have at least 20 employ-
ees); Cink v. Grant County, 635 Fed. Appx. 470 (CA10
2015) (same); Palmer v. Arkansas Council on Economic
Educ., 154 F.3d 892 (CA8 1998) (same); EEOC v. Monclova,
920 F.2d 360 (CA6 1990) (same), with this case, 859 F.3d
1168 (CA9 2017) (state and local governments are covered
by the ADEA regardless of their number of employees).
We granted certiorari to resolve the conflict. 583 U. S. __
(2018).
                              II
   For several reasons, we conclude that the words “also
means” in §630(b) add new categories of employers to the
ADEA’s reach. First and foremost, the ordinary meaning
of “also means” is additive rather than clarifying. As the
Ninth Circuit explained, “ ‘also’ is a term of enhancement;
it means ‘in addition; besides’ and ‘likewise; too.’ ” 859
F.3d, at 1171 (quoting Webster’s New Collegiate Diction-
ary 34 (1973)). Indeed, reading “also” additively to create
a separate category of “employer” seemed to this Court
altogether fitting in EEOC v. Wyoming, 460 U.S. 226
(1983). There, we held that applying the ADEA to state
and local governments does not encroach on States’ sover-
eignty or Tenth Amendment immunity. Id., at 240–242.
In the course of so holding, we described the 1974 ADEA
amendment as “extend[ing] the substantive prohibitions of
the Act to employers having at least 20 workers [as op-
posed to 25 in the original version], and to the Federal and
State Governments.” Id., at 233 (emphasis added). In this
regard, we note, it is undisputed that the ADEA covers
Federal Government entities, which our opinion in Wyo-
ming grouped with state entities, regardless of the number
of workers they employ. 29 U.S. C. §633a.
   Instructive as well, the phrase “also means” occurs
dozens of times throughout the U. S. Code, typically carry-
                     Cite as: 586 U. S. ____ (2018)                     5

                          Opinion of the Court

ing an additive meaning. See Brief for Respondents 11–
13, and n. 2 (collecting citations). For example, 12 U.S. C.
§1715z–1(i)(4), provides:
     “[T]he term ‘elderly families’ means families which
     consist of two or more persons the head of which (or
     his spouse) is sixty-two years of age or over or is hand-
     icapped. Such term also means a single person who is
     sixty-two years of age or over or is handicapped.”
“[A] single person” plainly adds to, rather than clarifies,
the preceding statutory delineation, “two or more per-
sons.” Just so with States and their political subdivisions
in the ADEA’s definition of “employer.” Notably, in
§1715z–1(i)(4), Congress repeated the “sixty-two years of
age or over or is handicapped” qualifier to render it appli-
cable to “a single person.” In the ADEA, by contrast,
Congress did not repeat the “twenty or more employees”
qualifier when referencing state and local government
entities. This Court is not at liberty to insert the absent
qualifier.
  Furthermore, the text of §630(b) pairs States and their
political subdivisions with agents, a discrete category that,
beyond doubt, carries no numerical limitation. See Tr. of
Oral Arg. 55–56. The Fire District does not gainsay that
the 20-employee restriction applies to §630(b)’s first sen-
tence. Its construction, however, would lift that re-
striction for the agent portion of the second sentence, and
then reimpose it for the portion of that sentence address-
ing States and their political subdivisions. We resist a
reading so strange.2
  The Fire District presses the argument that the ADEA
should be interpreted in line with Title VII, which, as
noted supra, at 3, applies to state and local governments

——————
  2 We need not linger over possible applications of the agent clause, for

no question of agent liability is before us in this case.
6           MOUNT LEMMON FIRE DIST. v. GUIDO

                     Opinion of the Court

only if they meet a numerosity specification. True, read-
ing the ADEA as written to apply to States and political
subdivisions regardless of size gives the ADEA, in this
regard, a broader reach than Title VII. But this disparity
is a consequence of the different language Congress chose
to employ. See Gross v. FBL Financial Services, Inc., 557
U.S. 167, 174 (2009) (differences between Title VII’s and
the ADEA’s language should not be ignored). The better
comparator is the FLSA, on which many aspects of the
ADEA are based. See 29 U.S. C. §626(b) (ADEA incorpo-
rates the “powers, remedies, and procedures” of the
FLSA). Like the FLSA, the ADEA ranks States and polit-
ical subdivisions as “employer[s]” regardless of the number
of employees they have.
   The Fire District warns that applying the ADEA to
small public entities risks curtailment of vital public
services such as fire protection. Experience suggests
otherwise. For 30 years, the Equal Employment Oppor-
tunity Commission has consistently interpreted the ADEA
as we do today. EEOC Compliance Manual: Threshold
Issues §2–III(B)(1)(a)(i), and n. 99. See also Kelly, 801
F.2d, at 270, n. 1. And a majority of States forbid age
discrimination by political subdivisions of any size; some
15 of these States subject private sector employers to age
discrimination proscriptions only if they employ at least a
threshold number of workers. See Brief for Respondents
28–29, and n. 6 (collecting citations). No untoward service
shrinkages have been documented.
   In short, the text of the ADEA’s definitional provision,
also its kinship to the FLSA and differences from Title
VII, leave scant room for doubt that state and local gov-
ernments are “employer[s]” covered by the ADEA regard-
less of their size.
                        *    *    *
    For the reasons stated, the judgment of the Court of
                 Cite as: 586 U. S. ____ (2018)     7

                     Opinion of the Court

Appeals for the Ninth Circuit is
                                            Affirmed.
  JUSTICE KAVANAUGH took no part in the consideration
or decision of this case.